DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 12, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. US 7033233 (“Fujimoto”) in view of Lane et al. US 4487990 (“Lane”).
Regarding claim 1, Fujimoto discloses a system for (i.e. capable of) providing power for a welding system, the system comprising:
	a power cable 11 having stranded wires 13, the power cable having a first end and inherently a second end; and
	the stranded wires forming either the first end or the second end are consolidated (col 4, lines, 60-65, the conductors are fused by heat produced by ultrasonic vibration welding), 
wherein the stranded wires consolidated are fixed together to define a bundle.
In Fujimoto, as shown in figures 3 and 5, the bundle is free from air pockets between the wires.  Fujimoto explicitly notes that there are no air pockets between the bundle and the lug/terminal 10.  (col. 5, lines 5-23).  Fujimoto does not explicitly state that the bundle is free from air pockets between the wires.   
Fujimoto teaches that gaps in the jointed area cause 1) decreased joint strength and 2) lowered electrical connection performance. Fujimoto at Col. 2, lines 13-25. Fujimoto discloses that such gaps, such as at 111 should be eliminated.  The gaps are eliminated by ultrasonic welding the joint area, by selecting an appropriate pressing force (see Fujimoto col. 5, lines 10-15) and frequency. Therefore it would have been obvious to perform welding such that any gaps between the elements (including the stranded wires) would be eliminated, just as the gaps between the conductors and welding portion are eliminated.  The motivation for doing so would have been increase joint strength and electrical connection performance. Fujimoto at Col. 2, lines 13-25.

Fujimoto does not disclose that one of the first end or the second end is connected to a power supply and the other end is connected to a power receiver of the welding system.   
Lane discloses the well-known configuration of a cable including a terminal at one end of the cable connected to a power supply and a terminal on the other end connected to a power receiver of the welding system.   Col. 2, lines 50-56.  It would have been obvious to use the Fujimoto cable and terminal in any suitable system, including having a terminal at one end of the cable connected to a power supply and a terminal on the other end connected to a power receiver of the welding system.    The reason for doing so would have been to provide power the power receiver as was known in the art.
Regarding claim 3, Fujimoto discloses a lug 10 (a “lug” being “a metal fitting to which electrical wires are soldered or connected” https://www.merriam-webster.com/dictionary/lug)  attached to the bundle, wherein an interface between the bundle and the lug is free from air pockets (col. 5, lines 5-23).
Alternatively, Fujimoto discloses the well-known eyelet type 100 (figures 6-7) that includes a flat annular disc with a through bore (at 103) at the second section and tabs 102 at 
It would have been obvious to modify the corner portions of the terminal 100 to be rounded as taught 23.   The reason for doing so would have been to prevent air gaps between the terminal and wire.
Regarding claim 4, the first portion of the lug includes a base (at leader 21 in figure 1) and a pair of tabs (22, 30) extending upwardly from the base, 
wherein the wires, which may be exposed by removing the insulation 15, of the bundle are disposed laterally between the tabs and above the base, wherein the tabs are bendable over the exposed wires.   Whether the tabs 30 are bent over exposed wire or sheathed wire would have been obvious as a matter of user choice.
Per claim 5 the lug defines a recess in a first portion with a mounting surface (at leader line 21) at a base of the recess and sidewalls (22, 30) on opposite sides of the recess, wherein the bundle is disposed within the recess.
Regarding claim 6, a second portion of the lug defines a through-bore 26 extending through the second portion, the through bore configured to receive a projection 27 from a power source or a power receiver.
Alternatively, Fujimoto discloses the well-known eyelet type 100 (figures 6-7) that includes a flat annular disc with a through bore (at 103) at the second section and tabs 102 at the first section capable of being bent over exposed wire, the bore configured to receive a projection from a power source or a power receiver.

Per claim 12, a first portion of the lug has a maximum thickness (labeled T1 below) that is smaller than a maximum thickness (labeled T2 below) of a second portion of the lug.


    PNG
    media_image1.png
    1379
    1065
    media_image1.png
    Greyscale


Per claim 21, the bundle is formed via ultrasonic welding and the bundle being free of air pockets would have been obvious as set out regarding claim 1.





    PNG
    media_image2.png
    1183
    914
    media_image2.png
    Greyscale

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto and Lane in view of Harris et al. US 4830557.   
Regarding claim 7, the Fujimoto terminal 100 includes a flat annular disk (at 103) at a second portion.  Fujimoto does not disclose a radiused inner surface having a concave shape facing upward.
Harris discloses a washer 24 that defines a radiused inner surface 24a at an upper end of the through-bore, such that the radiused inner surface has a concave shape facing upward.  It would have been obvious to replace the flat annular disk (at 103) of the Fujimoto terminal 100 
Per claim 8, Harris discloses a ball nut 26, the ball nut having a lower portion including a radiused outer surface, the radiused outer surface having a convex shape facing downward, wherein the radiused outer surface of the ball nut is sized and arranged to mate with the radiused inner surface of the lug (as the lug is modified per claim 7 to correspond to the Harris washer 24).
Regarding claim 9, the ball nut includes internal threading sized to cooperate with the external threads of a projection 12, such that the ball nut may be threaded onto the projection.  The particular threading size is not disclosed.  It would have been obvious to select the size the nut and terminal, including the particular threading, as a matter of engineering design choice, including sizing the components to fit onto the threaded projection of a power source.   The reason for doing so would have been to attach the terminal to the power source.
Per claim 10, as taught in Harris, the radiused inner surface of the lug and the radiused outer surface of the ball nut have the same radius.  See Harris figures 1, 3, and 4 where the nut is closely seated in the washer with no gaps in the washer/nut interface.

Claims 1, 3, and 15 rejected under 35 U.S.C. 103 as being unpatentable over Takayashiki US 9550252 in view of Fujimoto and Lane.

	a power cable having stranded wires (at 41), the power cable having a first end and inherently a second end; and
	the stranded wires forming either the first end or the second end are consolidated (see figure 4B), 
wherein the stranded wires consolidated are fixed together to define a bundle.
Takayashiki does not specifically state that the bundle is free from air pockets between the wires in the ultrasonically jointed area.
Fujimoto teaches that gaps in the jointed area cause 1) decreased joint strength and 2) lowered electrical connection performance. Fujimoto at Col. 2, lines 13-25. Fujimoto discloses that such gaps, such as at 111 should be eliminated.  The gaps are eliminated by ultrasonic welding the joint area, by selecting an appropriate pressing force (see Fujimoto col. 5, lines 10-15) and frequency. Therefore it would have been obvious to perform welding (in the Takayashiki wires 41) such that any gaps between the elements (including the stranded wires) would be eliminated as taught in Fujimoto.  The motivation for doing so would have been increase joint strength and electrical connection performance. Fujimoto at Col. 2, lines 13-25.

Takayashiki does not disclose that one of the first end or the second end is connected to a power supply and the other end is connected to a power receiver of the welding system.   
Lane discloses the well-known configuration of a cable including a terminal at one end of the cable connected to a power supply and a terminal on the other end connected to a power receiver of the welding system.   Col. 2, lines 50-56.  It would have been obvious to use the Takayashiki cable and terminal in any suitable system, including having a terminal at one end of the cable connected to a power supply and a terminal on the other end connected to a power receiver of the welding system.    The reason for doing so would have been to provide power the power receiver as was known in the art.
Regarding claim 3, Regarding claim 3, Takayashiki discloses a lug 50 (a “lug” being “a metal fitting to which electrical wires are soldered or connected” https://www.merriam-webster.com/dictionary/lug)  attached to the bundle, wherein an interface between the bundle and the lug is free from air pockets (see figure 4b).  To the extent that Takayashiki does not explicitly state that the interface is free from air pockets, it would have been obvious to perform the welding process as is known in the art in such a manner as to exclude air pockets, such as taught in Fujimoto, as set out regarding claim 1.
Per claim 15 the Takayashiki bundle is disposed entirely above the lug.


Claims 1, 3, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. US 2008/0032569 (“Steiner”) in view of Fujimoto and Lane.   

	a power cable having stranded wires (at 42), the power cable having a first end and inherently a second end; and
	the stranded wires forming either the first end or the second end are consolidated (see e.g. at 10 in figure 6), 
wherein the stranded wires consolidated are fixed together to define a bundle.
Steiner does not state that the bundle is free from air pockets between the wires.
Fujimoto teaches that gaps in the jointed area cause 1) decreased joint strength and 2) lowered electrical connection performance. Fujimoto at Col. 2, lines 13-25.  Fujimoto discloses that such gaps, such as at 111 should be eliminated.  The gaps are eliminated by ultrasonic welding the joint area, by selecting an appropriate pressing force (see Fujimoto col. 5, lines 10-15) and frequency. Therefore it would have been obvious to perform welding such that any gaps between the elements (including the stranded wires) would be eliminated, just as the gaps between the conductors and welding portion are eliminated.  The motivation for doing so would have been increase joint strength and electrical connection performance. Fujimoto at Col. 2, lines 13-25.
Steiner does not disclose that one of the first end or the second end is connected to a power supply and the other end is connected to a power receiver of the welding system.   
Lane discloses the well-known configuration of a cable including a terminal at one end of the cable connected to a power supply and a terminal on the other end connected to a power receiver of the welding system.   Col. 2, lines 50-56.  It would have been obvious to use the Steiner cable and terminal in any suitable system, including having a terminal at one end of the cable connected to a power supply and a terminal on the other end connected to a power receiver of the welding system.    The reason for doing so would have been to provide power the power receiver as was known in the art.
Regarding claim 3, Regarding claim 3, Steiner discloses a lug 12 (a “lug” being “a metal fitting to which electrical wires are soldered or connected” https://www.merriam-webster.com/dictionary/lug) attached to the bundle.
Steiner does not specify that an interface between the bundle and the lug is free from air pockets.  Fujimoto teaches that the interface between the bundle and the lug is free from air pockets.  It would have been obvious to form the interface between the bundle and lug to be free from air pockets as taught in Fujimoto.   The reason for doing so would have been to provide a good electrical connection between the bundle and lug.
Per claim 16, the bundle and a first portion of the lug have the same width (see figure 6).
Per claim 20 the bundle is formed is the shape of at least one of a cube, cuboid, triangular prism, pentagonal prism, hexagonal prism, or cylinder (see figure 6).

Claims 1, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. US  9011188 (“Aoki”) in view of Fujimoto and Lane. 
Regarding claim 1, Aoki discloses a system for (i.e. capable of) providing power for a welding system, the system comprising:
	a power cable W having stranded wires Wa, the power cable having a first end and inherently a second end; and
	the stranded wires forming either the first end or the second end are consolidated (see e.g. figures 4 and 5), 
wherein the stranded wires consolidated are fixed together to define a bundle.
Aoki does not state that the bundle is free from air pockets between the wires.
Fujimoto teaches that gaps in the jointed area cause 1) decreased joint strength and 2) lowered electrical connection performance. Fujimoto at Col. 2, lines 13-25.  Fujimoto discloses that such gaps, such as at 111 should be eliminated.  The gaps are eliminated by ultrasonic welding the joint area, by selecting an appropriate pressing force (see Fujimoto col. 5, lines 10-15) and frequency.  Therefore it would have been obvious to perform welding such that any gaps between the elements (including the stranded wires) would be eliminated, just as the gaps between the conductors and welding portion are eliminated.  The motivation for doing so would have been increase joint strength and electrical connection performance. Fujimoto at Col. 2, lines 13-25.
Aoki does not disclose that one of the first end or the second end is connected to a power supply and the other end is connected to a power receiver of the welding system.   
Lane discloses the well-known configuration of a cable including a terminal at one end of the cable connected to a power supply and a terminal on the other end connected to a power receiver of the welding system.   Col. 2, lines 50-56.  It would have been obvious to use the Aoki cable and terminal in any suitable system, including having a terminal at one end of the cable connected to a power supply and a terminal on the other end connected to a power receiver of the welding system.    The reason for doing so would have been to provide power the power receiver as was known in the art.
Per claim 18, there is a cap 30, wherein the cap is coupled to the bundle.
Per claim 19, the cap is coupled to the bundle of via the same ultrasonic welding process that formed the bundle (col. 4, line 55- col 5 line 6).

Response to Arguments
Applicant’s arguments have been considered.   Applicant argues the Fujimoto does not disclose a lack of gap between the conductors.  Fujimoto teaches that gaps in the jointed area cause 1) decreased joint strength and 2) lowered electrical connection performance. Fujimoto at Col. 2, lines 13-25. Fujimoto discloses that such gaps, such as at 111 should be eliminated.  The gaps are eliminated by ultrasonic welding the joint area, by selecting an appropriate pressing force (see Fujimoto col. 5, lines 10-15) and frequency.  Therefore it would have been obvious to perform welding such that any gaps between the elements (including the stranded wires) would be eliminated, just as the gaps between the conductors and welding portion are eliminated.  The motivation for doing so would have been increase joint strength and electrical connection performance.  Fujimoto at Col. 2, lines 13-25.
Allowable Subject Matter
Claims 11, 13, and 14 are allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833